Citation Nr: 0520178	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-10 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 20 percent for a 
herniated disc at L4-L5 with sciatica. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1986.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In August 2003, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the file.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

Although the RO has issued the veteran several notice 
letters, none meet the specificity requirements of Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (identifying the type of 
evidence to substantiate the claim).

Also, during the appeal, the criteria for rating the 
veteran's disability has been amended.  And the veteran 
testified that since his last VA examination he has not 
worked and he has filed for Social Security disability 
benefits. 

In light of the above, further procedural and evidentiary 
development is needed, and the case is remanded for the 
following action: 

1. In order to ensure VCAA 
compliance, notify the veteran of 
the evidence necessary to 
substantiate the claim for increase.  
The notice should include the 
portion of the evidence the claimant 
is to provide, and the portion of 
the evidence, the RO will obtain, as 
well as, the request for the veteran 
to provide any evidence in his 
possession that pertains to the 
claim. 

2. Ask the veteran to identify or 
provide evidence, including any 
Social Security records, since May 
2002.  

3. Schedule the veteran for a VA 
examination to determine the current 
severity of his herniated disc at 
L4-L5 with sciatica.  The veteran's 
file must be made available to the 
examiner for review.  The 
examination should include range of 
motion of the thoracolumbar spine in 
forward flexion, extension, left and 
right lateral rotation, and left and 
right lateral flexion; and, any 
objective neurologic abnormalities.  
The examiner is asked to comment on 
whether the veteran has 
incapacitating episodes and the 
total duration of the episodes over 
the past 12 months. 

An incapacitating episode is a 
period of acute signs and 
symptoms that requires bed rest 
prescribed by a physician and 
treatment by a physician. 

4. After the above development has 
been completed, adjudicate the 
claim, applying either the General 
Rating Formula for Diseases and 
Injuries of the Spine or the Formula 
for Rating Intervertebral Disc 
Syndrome Based on Incapaciting 
Episodes.  If the benefit is denied, 
prepare a supplemental statement of 
the case and return the case to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
	GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

